NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

In the Interest of A.W., a child.  )
___________________________________)
                                   )
M.A.W.,                            )
                                   )
               Appellant,          )
                                   )
v.                                 )               Case No. 2D19-1669
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Appellees.          )
                                   )

Opinion filed August 9, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Caroline Tesche Arkin, Judge.

Marie A. Mattox and Cynthia A. Myers of
Marie A. Mattox, P.A., Tallahassee, and
Kennan George Dandar of Dandar &
Dandar, P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina F. Moore, Statewide Director of
Appeals, and Joanna Summer Brunell,
Senior Attorney, Appellate Division,
Tallahassee, for Appellee Guardian ad
Litem Program.
PER CURIAM.

           Affirmed.


CASANUEVA, BLACK, and SALARIO, JJ., Concur.




                                   -2-